Case 1:18-cv-08411-VEC Document 88-26 Filed 08/22/19 Page 1 of 3




               Exhibit A-26
       Case 1:18-cv-08411-VEC Document 88-26 Filed 08/22/19 Page 2 of 3
WHO'S search results



 GoDaddy                                                                        0 I

     Products    Templates                                                       Promos



 Search the WHOIS Database
   Enter a domain name to search                                                   Search

 Private Registration      Local listings




    WHOIS search results
    Domain Name: REVIVULTIME.ORG
    Registry Domain ID: D402200000009736433-LROR
    Registrar WHOIS Server: whois.name.com
    Registrar URL: http://www.name.com
    U pdated Date: 2019-05-18T03:49:25Z
    Creation Date: 2019-03-18T17:51:55Z
    Registry Expiry Date: 2020-03-18T17:51:55Z
    Registrar Registration Expiration Date:
    Registrar: Name.com, Inc.
    Registrar IANA ID: 625
    Registrar Abuse Contact Email: abuse@name.com
    Registrar Abuse Contact Phone: +1.7203101849
    Reseller:
    Domain Status: clientTransferProhibited
    https://icann.org/epp#clientTransferProhibited
    Registrant Organization: Domain Protection Services, Inc.
    Registrant State/Province: CO
    Registrant Country: US



https://wwvv.godaddy.com/whois/results.aspx?domain=revivultime.org&recaptchaResponse... 8/2/2019
       Case 1:18-cv-08411-VEC Document 88-26 Filed 08/22/19 Page 3 of 3
WHOIS search results


    Name Server: NS1.A2HOSTING.COM
    Name Server: NS2.A2HOSTING.COM
    Name Server: NS3.A2HOSTING.COM
    Name Server: NS4.A2HOSTING.COM
    DNSSEC: unsigned
    URL of the ICANN Whois Inaccuracy Complaint Form
    https://www.icann.org/wicf/)
    >>> Last update of WHOIS database: 2019-08-02T20:31:03Z <<<


    For more information on Whois status codes, please visit https://icann.org/epp


    Access to Public Interest Registry WHOIS information is provided to assist persons
    in determining the contents of a domain name registration record in the Public
    Interest Registry registry database. The data in this record is provided by Public
    I nterest Registry for informational purposes only, and Public Interest Registry
    does not guarantee its accuracy. This service is intended only for query-based
    access. You agree that you will use this data only for lawful purposes and that,
    under no circumstances will you use this data to (a) allow, enable, or otherwise
    support the transmission by e-mail, telephone, or facsimile of mass unsolicited,
    commercial advertising or solicitations to entities other than the data recipient's
    own existing customers; or(b) enable high volume, automated, electronic
    processes that send queries or data to the systems of Registry Operator, a
    Registrar, or Afilias except as reasonably necessary to register domain names or
    modify existing registrations. All rights reserved. Public Interest Registry reserves
    the right to modify these terms at any time. By submitting this query, you agree to
    abide by this policy.


    The Registrar of Record identified in this output may have an RDDS service that
    can be queried for additional information on how to contact the Registrant,
    Admin, or Tech contact of the queried domain name.




https://www.godaddy.com/whois/results.aspx?domain=revivultime.org&recaptchaResponse... 8/2/2019
